Exhibit WESTERN GOLDFIELDS INC. Annual and Special Meeting of Holders of Common Shares of Western Goldfields Inc. (the "Issuer") May 6, 2008 REPORT OF VOTING RESULTS National Instrument 51-102 Continuous Disclosure Obligations Section Item 1: Election of Directors The following directors were elected to hold office for the ensuing year or until their successors are elected or appointed: Randall Oliphant, Raymond Threlkeld, Vahan Kololian, Martyn Konig and Gerald Ruth. Item 2: Appointment of Auditors PricewaterhouseCoopers LLP were ratified as appointed auditors for the 2007 financial year and were re-appointed auditors of the Corporation to hold office until the close of the next annual meeting of Shareholders or until their successors are appointed, and the directors of the Corporation were authorized to fix the remuneration of the auditors. Item 3: Amendments to Stock Incentive Plan By a vote by ballot, the Shareholders approved an ordinary resolution to amend the Stock Incentive Plan. The Shareholders present in person or represented by proxy at the Meeting voted as follows: Total Votes Percentage of Votes Cast Votes in Favour 52,485,151 92.92 % Votes Against 3,997,560 7.08 % Total Votes Cast 56,482,711 100.0 % WESTERN GOLDFIELDS INC /s/ Brian Penny Brian Penny Chief Financial Officer
